DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5, and 7-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is U.S. Pre-grant Publication 2008/0138565 to Yang cited in Information Disclosure Statement filed 2 January 2020 (herein Yang).  Yang teaches an elastic pad for use in a backpack strap wherein the pad comprises at least three longitudinal elastomers connected in parallel (abstract).   Fig 4 of Yang shows a structure wherein adjacent longitudinal elastomers have adjacent convex and concave portions (paragraph 0027).  Figs 1-3 of Yang shows that the convex and concave portions of the longitudinal elastomers extend in opposite directions (paragraph 0026).  Figs 3 and 4 also show that adjacent convex and concave portions are arranged in an alternating pattern (paragraphs 0026-0027).  However, Yang does not teach a recess extending in a fourth direction and being coplanar to the low portion of a first bridge and the high portion of a second bridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783